DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 1-9 are objected to because of the following informalities:  Claim 1 recites the limitation “jack screw means, rotation of which causes…” which is grammatically incorrect.  Please revise to “a jack screw means, wherein rotation of which causes…” or something equivalent.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Herrero Cordina (US 6079906) in view of Schmednecht et al. (US 6030150).
Regarding claim 1, Herrero Cordina discloses a tool [1] for forming an underground cast-in-situ pile having an enlarged base, the tool comprising:  a first pile-forming member [3] having a first base-forming member [5]; a second pile-forming member [2] having a second base-forming member [4], the pile-forming members extending collinearly and being movable in a longitudinal direction 
Herrero Cordina fails to disclose how the means for causing the lateral displacement between the pile-forming members is actuated.
Schmednecht teaches a tool for forming cast-in-place piles comprising an actuating mechanism [180] that is envisaged as a hydraulic jack [182] or jack-screw [Column 7, Lines 1-9], to provide lateral displacement between the pile shoe and shaft such that granular material can be inserted to form the pile [Column 3, Lines 7-10, Column 6, Lines 43-67 & Column 9, Lines 15-43].
At the time of the invention, it would have been obvious to one of ordinary skill in the art to modify the Herrero Cordina device to utilize the jack screw means for laterally displacing the pile-forming members as described by Schmednecht to provide a controlled release of the pile-forming material at a desired depth to thereby construct the pile as both structurally sound and cost efficiently as possible. 
Regarding claim 2, although the Herrero Cordina-Schmednecht combination is silent as to the jack screw means being threadingly engaged with the first pile-forming member, it is disclosed that the displacement means is positioned directly above – and attached to – the pile forming member [Figures 3 & 5-7].  As such, since jack screw systems inherently require relative threaded movement, it would have been obvious to one of ordinary skill in the art that the device of the Herrero Cordina-Schmednecht combination should be constructed this way and would meet the limitations of the claim.

Regarding claims 4-6, the Herrero Cordina further discloses a limiting means for the lateral displacement [Column 3, Lines 65-67 & Figures 1-3] comprising a collar [7, 8].  As such, in the combination, it would have been obvious this limiting means would be applied to the travel extents of the jack screw.
Regarding claim 7, the Herrero Cordina-Schmednecht combination further teaches the pile-forming members are telescopically arranged and configured such that one pile-forming cannot be rotated independently of the other pile-forming member [Column 2, Lines 38-48].
Regarding claim 8, the Herrero Cordina further discloses the pile-forming members are screw piles having helices [Figures 4a-5b].  
Regarding claim 9, although the combination teaches the piles have helices rather than blades, it would have been obvious to one of ordinary skill in the art to substitute blades depending on a number of design choice factors including the specific soil/rock in which the piles are installed, the design loads required, the cost/availability of the metal (as more would be needed for helices).  Furthermore, it would have been obvious to one of ordinary skill to substitute one for the other since they are both functionally equivalent means in the art of subsurface drilling for advancing a longitudinal member into the earth and the substitution would yield predicable results performing its known function within the scope of the invention as claimed.
Regarding method claims 11-13, it would have been obvious to one of ordinary skill in the art that the cast-in-place pile installation system of the Herrero Cordina-Schmednecht combination in its normal and usual operation, would necessarily perform the method as claimed by the Applicant.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Aleali et al. (US 11142878) discloses a pile system having a longitudinal expansion means assembly similar to that of the claimed invention.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KYLE A ARMSTRONG whose telephone number is (571)270-1184. The examiner can normally be reached M-F ~10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

KYLE ARMSTRONG, P.E.
Primary Examiner
Art Unit 3678



/KYLE ARMSTRONG/            Primary Examiner, Art Unit 3619